Citation Nr: 1548906	
Decision Date: 11/19/15    Archive Date: 11/25/15	

DOCKET NO.  05-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than February 22, 2002 for an award of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse, and W. M.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971, with service in the Republic of Vietnam from July 1970 to September 1971.  In addition, the Veteran served in the West Virginia Army National Guard, with unverified service from 1974 to 1976, and verified duty from August 1997 to April 2002, including periods of active duty for training from November to December 1997, and in August and November 1998, August 2000, and June 2001.

This case comes before the Board of Veterans' Appeals on appeal of a July 2013 rating decision, which effectuated a Board decision of May 2013, which decision awarded entitlement to service connection for posttraumatic stress disorder.  The award of service connection (and a 100 percent schedular evaluation) for posttraumatic stress disorder (with secondary alcohol and substance abuse) in remission, was made effective from February 22, 2002, the date of the Veteran's "reopened" claim.

By way of history, on January 15, 1986, the Veteran's original claim for service connection for "anxiety, nervousness, and depression" secondary to drug addiction was received.  In a Deferred Rating Decision of April 1986, the RO determined that the evidence of record was not adequate for rating purposes, and that the Veteran's claim should, therefore be administratively disallowed.

In March 1987, the Veteran's initial claim for service connection for posttraumatic stress disorder was received.  In a rating decision of August 1987, the RO denied entitlement to service connection for posttraumatic stress disorder, finding that the evidence of record failed to demonstrate a verifiable stressor, or a diagnosis of posttraumatic stress disorder.  Further noted was that there was no evidence of any psychiatric disorder during service, or of a psychosis within the first year following service discharge.  Finally, it was noted that the Veteran's diagnosed personality disorder was not a disability under the law, and that his substance abuse was the result of his own willful misconduct.

In a decision of June 1990, the Board denied entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, finding that the evidence of record showed no verifiable stressor, or confirmed diagnosis of posttraumatic stress disorder.

In a subsequent rating decision of June 1999, the RO denied entitlement to service connection for posttraumatic stress disorder, finding that no new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim.

On February 22, 2002, there was received the Veteran's "reopened" claim for entitlement to service connection for posttraumatic stress disorder.  In a rating decision of May 2003, the RO found that the Veteran's claim for service connection for posttraumatic stress disorder had, in fact, been "reopened," but that, notwithstanding a diagnosis of posttraumatic stress disorder, there was no evidence of any verifiable inservice stressor to which the Veteran's posttraumatic stress disorder could be attributed.

In a decision of October 2007, the Board found that new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for posttraumatic stress disorder.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for posttraumatic stress disorder on a "de novo" basis.

In February 2010, the Board once again remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, for additional development.

In a decision of May 2011, the Board denied entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include posttraumatic stress disorder.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a May 2012 Order, remanded the Veteran's case to the Board for action consistent with a May 2012 Joint Motion.

In a subsequent decision of May 2013, the Board granted entitlement to service connection for posttraumatic stress disorder.  As noted above, that determination was subsequently effectuated in a rating decision of July 2013, which awarded service connection (and a 100 percent schedular evaluation) for posttraumatic stress disorder effective from February 22, 2002, the date of the Veteran's "reopened" claim.

In January 2014, a Notice of Disagreement from the Veteran's attorney was received, voicing his disagreement with the assignment of the aforementioned February 22, 2002 effective date for the award of service connection for posttraumatic stress disorder.  The current appeal ensued.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to an effective date prior to February 22, 2002 for the award of service connection for posttraumatic stress disorder.  In pertinent part, it is contended that, pursuant to the provisions of 38 C.F.R. § 3.156(c) (2015), an effective date of January 15, 1986 (the date of receipt of the Veteran's original claim) is warranted for the award of service connection for posttraumatic stress disorder because service records not previously associated with the Veteran's file during his initial appeal were submitted in conjunction with his current claim, records which ultimately led and/or contributed to the Board's award of service connection for posttraumatic stress disorder.

In that regard, the provisions of 38 C.F.R. § 3.156(c)(1) (2015) provide that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed but had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2015).

VA specifically limited 38 C.F.R. § 3.156(c)(1) by adding 38 C.F.R. § 3.156(c)(2) which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2) (2015).

With regard to the aforementioned, the Board notes that, in various correspondence, the Veteran's attorney has indicated that there had been submitted copies of Daily Staff Journals from one of the Veteran's units, the 1st Battalion, 83rd Field Artillery, for inclusion in his claims folder.  In fact, in correspondence of April 2013, the Veteran's attorney noted that these Daily Staff Journals encompassed 33 pages of information from the Veteran's unit.  Significantly, based on a review of the file, it would appear that the aforementioned journals are not at this time a part of the Veteran's paper claims file, or, for that matter, his electronic virtual VA or Veterans Benefits Management System electronic files.  Such records are arguably vital to the Veteran's claim for an earlier effective date for the aforementioned award of service connection for posttraumatic stress disorder, and, therefore, must be obtained prior to a final adjudication of the Veteran's claim. 

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, or, as necessary, the Veteran's attorney, in an attempt to obtain copies of the aforementioned Daily Staff Journals from the Veteran's unit, the 1st Battalion, 83rd Field Artillery.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, or should such records prove unavailable, the AOJ should specifically so state. 

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2014, the date of the most recent medical evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

3.  The AOJ should then review the aforementioned actions to ensure that they are in complete compliance with this REMAND, and that the AOJ has taken all necessary and appropriate action to obtain the aforementioned Daily Staff Journals from the Veteran's unit.  If the requested action is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for an effective date earlier than February 22, 2002 for an award of service connection for posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in November 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



